In the
              Court of Appeals
      Second Appellate District of Texas
               at Fort Worth
            ___________________________
                 No. 02-19-00359-CV
            ___________________________

             ERIC MAHROUM, Appellant

                            V.

TEXAS WORKFORCE COMMISSION AND TEXAS HOUSE OF
          REPRESENTATIVES, Appellees


         On Appeal from the 48th District Court
                Tarrant County, Texas
            Trial Court No. 048-285747-16


        Before Sudderth, C.J.; Gabriel and Kerr, JJ.
           Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      On February 28, 2020, we notified appellant that his brief had not been filed as

the appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could

dismiss the appeal for want of prosecution unless, within ten days, appellant filed with

the court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

      Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.


                                                       Per Curiam

Delivered: March 26, 2020




                                            2